Citation Nr: 0401341	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-01 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder  (PTSD).  

2.  Entitlement to nonservice-connected pension, to include 
nonservice-connected pension pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from February 1970 to February 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to service connection for PTSD will 
be addressed in the remand portion of this decision.  The 
appeal, as it relates to that issue, is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran has no service-connected disabilities.  

2.  The veteran was born in June 1945, has a tenth grade 
education, and last worked several years ago.  

3.  The veteran's nonservice-connected disabilities include 
eczema, now rated as 60 percent disabling; degenerative disc 
disease of the lumbar spine, status post discectomy, at L4-5, 
now rated as 60 percent disabling; psychiatric disorders, 
rated as 30 percent disabling; and onychomycosis of the 
toenails, rated as 10 percent disabling.  

4.  The veteran's disabilities prevent him from engaging in 
substantially gainful employment consistent with his age, 
education, and work history, and it is likely that this will 
continue for the remainder of his life.  

5.  The veteran was not in combat.

6.  The veteran has not presented credible supporting 
evidence of a stressor.


CONCLUSIONS OF LAW

1.  The criteria for a permanent and total rating for pension 
purposes are met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 
38 C.F.R. §§ 3.340, 3.342, 4.15, 4.16, 4.17 (2003).  

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the May 2002 rating 
determination, the November 2002 SOC, and the March 2003 
SSOCs informed the appellant of the information and evidence 
needed to substantiate this claim.  Moreover, in a February 
2002 letter, the RO informed the appellant of the laws and 
regulations of the VCAA.  The RO notified the appellant about 
VA's duty to assist him in obtaining evidence about his 
claim, what evidence was needed to grant his claim, what the 
veteran needed to do to help VA get the evidence, when the 
evidence was needed from the veteran, how long it would take 
to decide the claim, were there any other claim-related 
issues, and where to contact VA if he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran has also been afforded 
several VA examinations.  VA has met all VCAA duties.

PENSION

Under 38 U.S.C.A. § 501 (West 2002), the Secretary of the VA 
has the authority to prescribe all rules and regulations that 
are necessary or appropriate to carry out the laws 
administered by the VA.  With regard to claims for pension 
benefits, the Secretary's authority to prescribe regulations 
providing for determinations of permanent and total 
disability may be based in whole or in part upon subjective 
criteria.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).  
Both objective and subjective standards are often set forth 
within the same statutory provision or regulation.  The basic 
law referable to pension benefits, for example, states that 
pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities not 
the result of his own willful misconduct.  38 U.S.C.A. § 1521 
(West 2002).  If his disability is less than 100 percent, he 
must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342, and Part 4 (2003).

With reference to the permanence of a disability, the latter 
part of 38 U.S.C.A. § 1502 (a) (West 2002) subjectively 
defines permanence, stating that permanent and total 
disability will be held to exist where the person is 
unemployable as a result of disability reasonably certain to 
last throughout the remainder of the person's life.  Talley, 
2 Vet. App. at 285 (1992).  

Objective criteria to establish permanence of a disability is 
also provided in 38 U.S.C.A. § 1502 (West 2002).  A finding 
of permanent and total disability is warranted where the 
person experiences any disability which is sufficient to 
render it impossible for an average person to follow a 
substantially gainful occupation.  The "average person" 
standard is implemented by VA regulations, including 
38 C.F.R. § 3.340(a) (2003) and 38 C.F.R. § 4.15 (2003), 
which also adds that the total rating is based primarily upon 
the average impairment in earning capacity, i.e., the 
economic or industrial handicap which must be overcome.  In 
addition, 38 U.S.C.A. § 1502(a)(2) (West 2002) essentially 
provides that permanent and total disability may exist in any 
disorder determined by the Secretary to be of such a nature 
and extent as to justify that persons suffering therefrom are 
permanently and totally disabled.

With respect to the application of the aforementioned 
"average person" test, the Board recognizes that the 
Secretary has promulgated a schedule of ratings for specific 
disabilities that reflects the "average" impairment of 
earning capacity as a result of those disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
The schedule of disability ratings is found in 38 C.F.R. Part 
4 (2003).

The presence of certain disabilities also provides a basis 
for an objective determination of permanent and total 
disability.  Permanent loss of the use of both hands, or of 
both feet or of one hand and one foot, or the sight of both 
eyes is considered permanent and total disability for pension 
purposes.  38 C.F.R. § 4.15 (2003).  Further, permanent total 
disability pension ratings will also be authorized, provided 
other requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for certain types of disabilities requiring hospitalization 
for indefinite periods or, as with active pulmonary 
tuberculosis after six months' hospitalization without 
improvement.  38 C.F.R. § 3.342(b) (2003).

A total disability rating is based primarily upon the average 
impairment in earning capacity.  38 C.F.R. § 4.15 (2003).  
The VA's Schedule for Rating Disabilities (Rating Schedule) 
also provides a means for objective determination of total 
disability.  When impairment is commensurate with a 100 
percent rating in accordance with schedular criteria, a total 
rating on a schedular basis is warranted.  38 C.F.R. 
§ 3.340(a)(2) (2003).  38 C.F.R. § 4.17 (2003) provides that 
all veterans basically eligible and unable to secure or 
follow a substantially gainful occupation by reason of 
disability likely to be permanent shall be rated permanently 
and totally disabled.  For pension purposes, the permanence 
of the percentage requirements of 38 C.F.R. § 4.16 (2003) is 
a requisite.  38 C.F.R. § 4.17 (2003).

Pertinent regulations also provide that totally 
incapacitating diseases and injuries of long-standing will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  38 C.F.R. § 3.340(b) (2003).  For pension purposes, 
when the percentage requirements are met and the disabilities 
involved are of a permanent nature, a rating of permanent and 
total disability will be assigned if the veteran is found to 
be unable to secure and follow substantially gainful 
employment by reason of such disability.  38 C.F.R. § 4.17 
(2003).  In making such determinations, marginal employment 
may be consistent with unemployability if the restriction of 
securing or retaining better employment is due to disability.  

Pension is payable to a veteran with the requisite service 
who is unemployable as a result of disability "reasonably 
certain" to last throughout the lifetime of the disabled 
person.  Talley, 2 Vet. App. at 285 (1992); 38 U.S.C.A. 
§ 1502(a) (West 2002).  Full consideration will be given to 
such factors as unusual physical or mental effects in 
individual cases, peculiar effects of occupational 
activities, defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability, and the effect of combinations of 
disabilities.  In addition, 38 C.F.R. § 4.17(b) (2003) states 
that where the veteran fails to meet the percentage 
requirements, but meets basic eligibility criteria and is 
unemployable, consideration of 38 C.F.R. § 3.321(b)(2) (2003) 
is appropriate.  In turn, 38 C.F.R. § 3.321(b)(2) (2003) 
provides that where the veteran does not meet the percentage 
requirements of the Rating Schedule, but is unemployable by 
reason of his age, occupational background, or other related 
factors, a permanent and total disability rating on an 
extraschedular basis is warranted.

The Board notes that the veteran is 56 years old and has a 
10th grade education.  

In March 2002, the veteran was afforded VA examinations.  At 
the time of his March 2002 VA general examination, the 
veteran reported that he was a clerk in the Army.  He then 
stated that he worked as a truck manager and held several 
other jobs after that.  He indicated that he had had a back 
problem for some time.  He reported that this was his main 
limiting factor.  He also noted having left knee problems.  
The veteran was found to have some dry skin and itching.  

Physical examination revealed some mild onychomycosis on the 
toenails, bilaterally.  The veteran also had generalized dry 
skin with a lot of flaking.  The neurological examination 
showed cranial nerves II-XII to be grossly intact, motor 
strength normal and symmetrical, deep tendon reflexes normal 
and symmetrical.  

Diagnoses of onychomycosis of the toenails, bilaterally, not 
a condition which makes him unemployable; moderate eczema, 
generalized, with a lot of flaking of the dry skin causing 
some itching, not a condition which makes him unemployable; 
tobacco dependency but without respiratory disability yet 
from this; back pain, status post injury and surgery, a major 
limiting factor along with the left leg; and PTSD and 
depression; were rendered.  

At the time of his March 2002 VA psychiatric examination, the 
veteran reported that he was homeless and lived in his van.  
He stated that he had been unemployed since he quit his job 
at a truck stop where he had worked for 19 years.  He 
indicated that he quit his job when the truck stop was bought 
out by new owners and he was demoted from a manager's 
position to cashier making $7 per hour.  

The veteran indicated that he survived on $135 in food 
stamps.  He estimated that he earned approximately $500 this 
past winter unloading trucks filled with furniture.  
Following examination, the examiner found that the veteran 
met the criteria for mild symptoms of PTSD and a mild 
cognitive disorder as well as a history of mild alcohol 
dependence in sustained remission.  The veteran's cognitive 
disorder symptoms included both long and short-term memory 
deficits.  He was found to be moderately industrially 
impaired as a result of his symptoms.  The examiner also 
indicated that he appeared marginally competent to handle his 
funds.  Diagnoses of chronic mild PTSD and a cognitive 
disorder, possibly secondary to head injury and/or long 
history of alcohol dependence, were rendered.

The examiner assigned an overall GAF score of 61, a GAF score 
of 65 for his PTSD, indicating mild symptoms, and a GAF score 
of 63 for his cognitive disorder, again indicating mild 
symptoms.  

At the time of his March 2002 VA orthopedic examination, the 
veteran indicated that he had previously injured his back 
doing heavy lifting at work.  He reported having undergone an 
L4-5 disc operation.  He stated that since that time he had 
had chronic pain in his lower back and intermittent radicular 
symptoms in the lateral aspect of the left leg to the level 
of the knee.  He also noted having morning numbness in his 
left leg.  Coughing and sneezing exacerbated the pain.  The 
veteran stated that he was sedentary and not doing many 
activities.  He was awakened at night.  He did not use a 
brace, cane, or crutch.  Range of motion was not generally 
encumbered.  He denied flare-ups of pain resulting in 
additional motion loss, fatigue, or incoordination.  His pain 
was more of a chronic type and there was no loss of bladder 
or bowel function.  

Physical examination revealed that the veteran was not in 
acute distress.  There was flattening of the usual lordotic 
curve.  There was weakness to palpation and percussion over 
the lumbar area.  Some left sacroiliac pain was present.  The 
veteran could stand on his heels and toes.   Forward flexion 
was to 70 degrees while hyperextension was to 10 degrees.  
Lateral bending was to 20 degrees and rotation was to 20 
degrees in both directions.  Deep tendon reflexes were equal 
with the exception of absent right ankle jerk.  Motor tests 
revealed quadriceps and anterior tibial group to be 5/5.  
Sensation was intact throughout.  A diagnosis of degenerative 
disc disease, lumbar spine, status post lumbar discectomy at 
L4-5, was rendered.  

The examiner indicated that during flare-ups, he would expect 
the veteran to lose at least 10 to 15 degrees of forward 
flexion.  He stated that he would not expect any alteration 
in the veteran's gait or muscular weakness at the time of the 
examination.  The examiner noted that in terms of 
employability, the veteran would not be suitable for heavy 
labor work involving lifting over 20 pounds on a recurrent 
basis.  He noted that a sedentary position such as clerical 
work would be tolerable for short periods of time, but that 
the veteran would have to move about frequently during his 
work time.  

With regard to the veteran's psychiatric disorder, the Board 
notes that a 30 percent evaluation is to be assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2000).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

At the time of the veteran's March 2002 VA psychiatric 
examination, his symptoms relating to his psychiatric 
disorders were noted to be mild.  Moreover, the assigned GAF 
scores for these disabilities was noted to be 61 overall, 
reflecting mild symptoms.  As such, the assignment of a 30 
percent evaluation by the RO was appropriate.  

With regard to the veteran's skin disorders and degenerative 
disc disease, the Board notes that the regulations governing 
these disorders changed during the course of this appeal.  

With regard to the onychomycosis of the toenails, the Board 
notes that this disability is not specifically found within 
the rating schedule.  Pursuant to 38 C.F.R. § 4.20 (2003), 
when a disability is not found within the rating schedule, it 
is permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  In view of this, the RO has rated the 
onychomycosis under DC 7813-7806.  

With regard to the veteran's eczema, the RO has rated this 
under DC 7806.  

Under the old criteria, Diagnostic Code 7806 provided that a 
10 percent rating contemplated a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent contemplated a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating contemplated a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.

Under the new criteria for 7806, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

As to the veteran's onychomycosis, the Board notes that the 
criteria for an evaluation in excess of 10 percent would not 
be met under either the old or new rating criteria.  The 
onychomycosis was not described as causing constant itching, 
extensive lesions, or marked disfigurement, the requirements 
for a 30 percent evaluation under the old criteria.  There 
has also been no demonstration that the veteran's 
onychomycosis covered 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs had been required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.

As to the generalized eczema, the Board notes that the 
veteran's eczema was described as generalized with a lot of 
flaking of dry skin causing some itching.  While the Board 
notes that the affected area has not been described in terms 
of percentages, the Board will assume that the eczema covers 
more than 40 percent of the entire body or more than 40 
percent of exposed areas.  Thus, the criteria for a 60 
percent evaluation had been met under the new regulation.  

As noted above, the criteria for rating the veteran's 
degenerative disc disease lumbar spine, status post 
discectomy at L4-5, also changed during the course of this 
appeal.  Under the old rating criteria, effective prior to 
August 22, 2002, a 20 percent disability evaluation was 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent disability evaluation was 
assigned for severe intervertebral disc syndrome, with 
intermittent relief.  A 60 percent evaluation was assigned 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293 (2002).

Under the new rating criteria under Diagnostic Code 5293, 
effective August 22, 2002, you are to evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months				
					60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months						40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months					20

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The criteria for a 60 percent evaluation have been met under 
the old criteria.  The veteran has reported having chronic 
pain in his back with intermittent radicular symptoms in the 
lateral aspect of the left leg to the level of the knee.  He 
also noted having morning numbness in his left leg.  The 
veteran further indicated that he was mostly in a sedentary 
position.  Moreover, physical examination revealed tenderness 
to palpation and percussion over the lumbar area with 
sacroiliac pain.  Right ankle jerk was also noted to be 
absent.  The examiner also reported that the veteran would 
have additional motion loss of 10 to 15 degrees of forward 
flexion with flare-ups of pain.  The objective findings of 
absent ankle jerk and the veteran's complaints of numbness in 
his left leg demonstrate the presence of neurological 
findings compatible appropriate to the site of the diseased 
disc.  Moreover, the veteran has reported having chronic pain 
with persistent symptoms.  Such findings warrant the 
assignment of a 60 percent evaluation.  

The requirements for the grant of nonservice-connected 
pension have been met.  While the examiner found the veteran 
to not be unemployable as a result of his generalized eczema 
and onychomycosis of the toenails, and the PTSD examiner only 
found the veteran's PTSD symptoms to be mild, the veteran's 
degenerative disc disease has been shown to prevent him from 
lifting objects in excess of 20 lbs.  Moreover, while the 
examiner indicated that a sedentary position such as clerical 
work was possible, it would only be tolerable for short 
periods of time, with the veteran having to move about 
frequently during his work time.  Based upon the veteran's 
past work history and education, the limiting factors caused 
by his back prevent him from maintaining employment and that 
such will likely continue for the remainder of his life.  

PTSD

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (2003).

Service connection for PTSD is denied.  The veteran, during a 
VA examination, provided vague details of a stressor.  
However, the information was remarkably lacking in detail.  
The AOJ recognized this fact, contacted the veteran's 
representative and requested help in obtaining information 
from the veteran regarding a stressor.  The AOJ also sent a 
letter to the veteran and requested that he complete the PTSD 
questionnaire.  The veteran did not respond.  

The duty to assist is not a one-way street.  The veteran 
cannot remain silent and expect a favorable outcome.  
Although the VA has a duty to assist, the duty is not 
unlimited.  The veteran has failed to provide adequate 
information so as to afford the VA an opportunity to research 
his claimed stressor.  At this time, there is no indication 
that the veteran was in combat.  He is lacking combat 
citations or evidence of a combat induced injury.  The 
appellant is not a combat veteran.  He has failed to provide 
adequate information regarding the who, what, when and where 
of the claimed stressor.  Further attempts at development 
would be futile.  In sum, credible supporting evidence that 
the stressor occurred is lacking and service connection for 
PTSD is denied. 


ORDER

A permanent and total disability rating for pension purposes 
is granted.  

Service connection for PTSD is denied.






	                     
______________________________________________
	H. N,. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



